Remy, C. J.
Appellant’s brief in this cause was duly filed February 27, 1920. Appellees’ brief was due April 26, 1920, but has never been filed. The files in the office of the clerk of this court show that the record was delivered by the clerk to appellees’ attorney of record for use in the preparation of appellees’ brief; but that such record has not been returned, though appellees have been formally ordered to return the same. We hold that the failure of appellees to file their brief, and their failure to comply with the order of this court to return the record, amount to a confession of error. Judgment reversed.